DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/16/2022. 
       
Response to Amendment
In response to the action mailed on 5/18/2022, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 
             
Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 1, 4-5, 9 and 12-16 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Liu et al (US Pub 20120224852) Fig 1, Fig 4, where a transmitter (110) has a data converter (120) that divides input data (e.g. input data sequence 010111 001001 110001 101100…) into a plurality of divided data (e.g. groups) in a symbol unit (e.g. a PQ-4PPM symbol) of a predetermined number of bits (e.g. 6 bits), and converts values of a phase bit (e.g. a bit for QPSK modulation) and a duty bit (e.g. a bit for 4-PPM modulation), which is a remaining bit, at a predetermined position in each of the divided data (e.g. groups) into a phase control signal (e.g. 4 bits for QPSK modulation) and a blocking control signal (e.g. 2 bits for 4-PPM modulation), respectively; where the transmitter (110) has a modulator (140) that performs polarization (x-Pol and y-Pol) phase modulation (QPSK modulation) in two lights (i.e. from a laser 130) according to the phase control signal (e.g. 4 bits for QPSK modulation), and conveys or blocks two modulated polarized lights (i.e. from modulator 140) in response to the blocking control signal (e.g. 2 bits for 4-PPM modulation) to modulate a pulse position; where the transmitter (110) has a polarized light combiner (146) that generates a transmission optical signal 148 by combining two polarized lights (i.e. from modulator 140) with a modulated polarization (x-Pol and y-Pol) phase (QPSK modulation) and a modulated pulse position (4-PPM modulation); and where the transmitter (110) has a light amplifier (e.g. an EDFA prior to link 150) that amplifies the transmission optical signal 148 and transmits it through a standby channel (i.e. link 150).
 
Liu 2 et al (Demonstration of 2.7 PPB Receiver Sensitivity Using PDMQPSK with 4 PPM) Fig 1, where a transmitter has a light splitter for splitting light emitted from a light source (i.e. an ECL) into two lights for two I/Q modulators.

The newly found prior art relevant to the Applicant’s disclosure is the following:

LeGrange et al (US Pub 20180097567) and more specifically Fig 2.

Liu et al (US Pub 20120224862) and more specifically Fig 1, Fig 3 and Fig 4.

Tanimura et al (US Pub 20090060508) and more specifically Fig 2.

Kao et al (US Pub 20050069330) and more specifically Fig 1.

Kim et al (US Pub 20040257167) and more specifically Fig 4A.

Elfiqi et al (Chaotic Polarization-Assisted LDPSK-MPPM Modulation for Free-Space Optical Communications) and more specifically Fig 1.

Morra et al (Hybrid direct detection differential phase shift keying-multipulse
pulse position modulation techniques for optical communication systems) and more specifically Fig 1.

Rui et al (An Optical Labeling Scheme with Novel DPSK/PPM Orthogonal Modulation) and more specifically Fig 2.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A transmitter in wireless optical communication system, comprising: 
a light splitter for splitting light emitted from a light source into two lights; 
a data converter for dividing input data into a plurality of divided data in a symbol unit of a predetermined number of bits, and for converting values of a phase bit and a duty bit, which is a remaining bit, at a predetermined position in each of the divided data into a phase control signal and a blocking control signal, respectively; 
a modulator for polarization phase modulating two lights split according to the phase control signal, and for conveying or blocking two modulated polarized lights in response to the blocking control signal to modulate a pulse position; 
a polarized light combiner for generating a transmission optical signal by combining two polarized lights with a modulated polarization phase and a modulated pulse position; and 
a light amplifier for amplifying the transmission optical signal and transmitting it through a standby channel, 
wherein the data converter divides the input data into the plurality of divided data in the symbol unit specified by a number of bits corresponding to a number of slots for dividing a symbol period of the transmission optical signal, and outputs the same two phase control signals or output two different phase control signals according to a bit value of the phase bit in each of the divided data, 
wherein the data converter determines a slot to which two modulated polarized lights are transferred among a plurality of slots divided in the symbol period according to a bit value of the duty bit, and outputs the blocking control signal in a period corresponding to the remaining slots except for the determined slot.  
 
Regarding Claim 9, A method for transmitting in wireless optical communication system, comprising: 
splitting light emitted from a light source into two lights; 
dividing input data into a plurality of divided data in a symbol unit of a predetermined number of bits, and for converting values of a phase bit and a duty bit, which is a remaining bit, at a predetermined position in each of the divided data into a phase control signal and a blocking control signal, respectively; 
polarization phase modulating two lights split according to the phase control signal, and for conveying or blocking two modulated polarized lights in response to the blocking control signal to modulate a pulse position; 
3Application No.: 16/992,071Attorney Docket No.: YU00580MPgenerating a transmission optical signal by combining two polarized lights with a modulated polarization phase and a modulated pulse position; and 
amplifying the transmission optical signal and transmitting it through a standby channel, 
wherein the converting comprises: 
dividing the input data into the plurality of divided data in the symbol unit specified by a number of bits corresponding to a number of slots for dividing a symbol period of the transmission optical signal; 
outputting the same two phase control signals or output two different phase control signals according to a bit value of the phase bit in each of the divided data, 
determining a slot to which two modulated polarized lights are transferred among a plurality of slots divided in the symbol period according to a bit value of the duty bit, and 
outputting the blocking control signal in a period corresponding to the remaining slots except for the determined slot.

Although transmitters for performing wireless optical communications are known in the art, there is no teaching, suggestion or motivation to generate a transmitter that performs wireless optical communication with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636